DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.		Claims 1-23 have been examined in this application. This communication is the first action on the merits.

Priority
3.		Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Continuation
4.		This application is a continuation of U.S. application 17/028,498 (now US Pat. No. 11,295,256 B2) filed on 09/22/2020 (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

IDS Statements
5.		The 1 information disclosure statement filed on 02/24/2022 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 


Claim Objections
6.		Claims 1 and 12 are objected to because of the following informalities:  
	(A). 	Claim 1 recites the following limitation: "an opening for receiving at least two micro-	climate sensors of the plurality [[ ]]." Please clarify if "of the plurality" here refers to "items of 	sale" or "plurality of micro-climate sensors". Examiner suggests amending the 1st limitation in 	Claim 1 to read as follows: "an opening of the repository device for receiving at least two micro-	climate sensors of the plurality of micro-climate sensors".
	(B).	Claim 12 recites the following limitation: "an opening for receiving at least two micro-	climate sensors of the plurality [[ ]]." Please clarify if "of the plurality" here refers to "items of 	sale" or "plurality of micro-climate sensors". Examiner suggests amending the 1st limitation in 	Claim 12 to read as follows: "receiving at an opening of a repository device, at least two micro-	climate sensors of the plurality of micro-climate sensors".
	(C).	Claim 1 in the 2nd limitation recites the following: "at least one space [[ ]] for storing the 	at least two micro-climate sensors." It is unclear if the space being referred to here is the space 	of the repository device" as similarly indicated in Dependent Claim 16. Examiner suggests to 	Applicant to amend this step as: "at least one space of the repository device for storing the at 	least two micro-climate sensors."
	(D).	Claim 1 in the 1st limitation recites the following: "an opening [[ ]] for receiving at least 	two micro-climate sensors of the plurality." It is unclear if the opening being referred to here is 	for the repository device" as similarly indicated in Independent Claim 12. Examiner suggests 	to Applicant to amend this step as: "an opening of the repository device for receiving at least 	two micro-climate sensors of the plurality."
		Appropriate correction is required.

Double Patenting
7.		The nonstatutory double patenting rejection is based on a judicially created doctrine 	grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 	improper timewise extension of the “right to exclude” granted by a patent and to prevent 	possible harassment by multiple assignees. A nonstatutory double patenting rejection is 	appropriate where the conflicting claims are not identical, but at least one examined application 	claim is not patentably distinct from the reference claim(s) because the examined application 	claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 	In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 	USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 	Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 	1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 	1.321(d) may be 	used to overcome an actual or provisional rejection based on nonstatutory double patenting 	provided the reference application or patent either is shown to be commonly owned with the 	examined application, or claims an invention made as a result of activities undertaken within the 	scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 	under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 	2146 et seq. for applications not subject to examination under the first inventor to file provisions 	of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal 	disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73 (b).
	The USPTO Internet website contains terminal disclaimer forms which may be used. 	Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 	form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 	should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-	screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 	immediately upon submission. For more information about eTerminal Disclaimers, refer to 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
		Claims 1-23 are rejected on the ground of non-statutory double patenting as being 	unpatentable over Claims 1-21 of U.S. Patent #11,295,256 B2 (app #17/028,498) since the 	claims, if allowed, would improperly extend the “right to exclude” already granted in the 	patent.
Claims of the instant App. as filed on 02/24/2022
Claims of U.S. Patent # 11,295,256 B2
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
1
12
11
13
12
14
13
15
14
16
15
17
16
18
17
19
18
20
19
21
20
22
11
23
21

		The chart above maps claims of the instant application to corresponding claims of U.S. 	Patent # 11,295,256 B2 that are patentably indistinct, though not identical. 
		Although the claims at issue are not identical, they are not patentably distinct from each 	other because Independent Claim 1 of U.S. Patent # 11,295,256 B2 and Independent Claim 1 of 	the instant application recite substantially similar limitations and are obvious variants of each 	other. The claims of the instant application are broader and would read on the narrower version 	of the claims in the referenced patent. The claims at issue are not patentably distinct from each 	other because Independent 1 of the instant application contains “an opening for receiving at least 	two micro-climate sensors of the plurality…”, “at least one space for storing the at least two micro-	climate sensors…”, “a plurality of sensors operative to detect a presence of the at least two micro-	climate sensors…”, “a sensors decommission circuit structured to generate a decommission 	command value in response to detection of the at least two micro-climate sensors via the plurality 	of sensors…” which is not identically recited in the claims of the ‘256 Patent due to the 	differences in at least two micro-climate sensors instead of at least one micro-climate sensor 	as well as the backhaul initiation circuit and backhaul provisioning circuit steps.
		Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see in re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.
		Accordingly, one of ordinary skill in the art would have recognized the slight differences between the claim language / limitations of the corresponding claims as being directed towards intention, slight various in terminology, or obvious variants of similar claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Examiner Comments regarding 35 USC § 101
8. 		Claims 1-11 under 35 U.S.C. § 101 are patent eligible due to the claims not reciting a 	judicial exception under step 2a prong one according to the to January 2019 Revised Patent 	Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter 	Eligibility.  Claims 1-11 do not recite an abstract idea under the “Mental Processes” and/or 	“Certain Methods of Organizing Human Activities” and/or “Mathematical Concepts” categories. 	Here, the additional claim elements in conjunction with the claim limitations shown particularly 	in Independent Claim 1 cannot practically be performed in the human mind.
		Therefore, Claims 1-11 are patent eligible under step 2a prong 1 of the 35 U.S.C. 101 analysis.
Additionally and/or alternatively, assuming arguendo, that Claims 1-11 recite a judicial exception under the “Mental Processes” Grouping pertaining to (observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or via using pen and paper as a physical aid, in which they do not, the claims as a whole recite additional elements that integrate the judicial exception into a practical application under step 2a prong two due to January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. 
For example; these additional elements as shown in Independent Claim 1 include the following:
“an opening for receiving at least two micro-climate sensors of the plurality” (see Independent Claim 1)
“at least one space for storing the at least two micro-climate sensors” (see Independent Claim 1);
“a plurality of sensors operative to detect a presence of the at least two micro-climate sensors” (see Independent Claim 1)
“a sensor decommission circuit structured to generate a decommission command value in response to detection of the at least two micro-climate sensors via the plurality of sensors” (see Independent Claim 1)
These additional elements (as shown above) when taken in consideration under BRI of the claims as a whole, contain limitations that are indicative of integration into a practical application by (1) improvements to the functioning of a computer, or to any other technology or technical field under (see MPEP § 2106.05 (a)) and additionally and/or alternatively (2) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the judicial exception under (see MPEP § 2106.05 (e)).
Therefore, alternatively, Claims 1-11 are patent eligible under step 2a prong 2 of the 35 U.S.C. 101 analysis.

Claim Rejections - 35 USC § 101
9.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 12-23 shown below.

10.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.		Claims 12-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 12-23 are each focused to a statutory category namely, an a “method” or a “process” (Claims 12-23).
Step 2A Prong One: Independent Claim 12 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“receiving an opening of , ” (see Independent Claim 12);
“detecting, , a presence ” (see Independent Claim 12);
“generating, in response to detecting the presence a decommission command value” (see Independent Claim 12).
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added).
That is, other than reciting (e.g., “a repository device”, “at least two micro-climate sensors of the plurality”, “a plurality of sensors”, etc…), nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, which in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
		Moreover, the mere recitation of computer components such as (e.g., “a repository device”) does not take the claims out of a “Mental Process” grouping.
Dependent Claims 13-23:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as a “Mental Process” Grouping as described in Claim 12.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 12-23 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“receiving an opening of a repository device, at least two micro-climate sensors of the plurality” (see Independent Claim 12);
“detecting, via a plurality of sensors, a presence of the at least two micro-climate sensors” (see Independent Claim 12);
“generating, in response to detecting the presence of the at least two micro-climate sensors, a decommission command value” (see Independent Claim 12).
Independent Claim 12 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a repository device”, “at least two micro-climate sensors of the plurality”, “a plurality of sensors”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing micro-climate sensors for generating a decommissioning command value in the field of inventory and/or retail management environment (see MPEP § 2106.05 (h)).
Additionally, and/or alternatively certain limitations in Independent Claim 12 constitute (1) mere data gathering such as (e.g., “receiving an opening of a repository device, at least two micro-climate sensors of the plurality”) (see Independent Claim 12) and (2) mere data outputting such as (e.g., “generating, in response to detecting the presence of the at least two micro-climate sensors, a decommission command value”) (see Independent Claim 12)) which are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 13-23 recite additional elements such as (e.g., “a repository device”, “at least two micro-climate sensors of the plurality”, “server”, “a plurality of sensors”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing micro-climate sensors for generating a decommissioning command value in the field of inventory and/or retail management environment (see MPEP § 2106.05 (h)).
Additionally, and/or alternatively certain limitations in Dependent Claim 13 constitute (1) mere data outputting such as (e.g., “further comprising transmitting the decommission command value to a server” (see Dependent Claim 13)) which are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 12-23 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 12-23 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as: [(1) “micro-climate sensors” (see Applicant’s Specification ¶ [0106]: “The micro-climate sensors 212 generate and transmit product flow data. While Fig. 2 depicts the micro-climate sensors 212 within a vehicle 114, it is to be understood that the micro-climate sensors 212 may be associated with, and/or attached to, the items of sale 210 at any portion of the supply chain 110, e.g., at a source 112, distribution center 116, store 118, a location in a store, a customer location, and/or any point/location therebetween.”)& (2) “repository device” (see Applicant’s Specification ¶ [0115]: “The repository device 324 may include a network device 718 structured to communicate with the one or more servers 120 and/or electronic devices 126 via the networks 320 and/or 122.”) & (3) “plurality of sensors” (see Applicant’s Specification ¶ [0115]: “The one or more sensors 714 may be laser-based, radar-based, sonar-based, visual-imagery based, e.g., optical cameras, magnetic based, RFID based and/or any other type of sensing device capable of detecting the presence of another object. The repository device 324 may further include one or more sensor communication devices 716 structured to communicate with the one or more micro-climate sensors 212.”)]. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use. 
Independent Claim 12 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a repository device”, “at least two micro-climate sensors of the plurality”, “a plurality of sensors”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing micro-climate sensors for generating a decommissioning command value in the field of inventory and/or retail management environment (see MPEP § 2106.05 (h)).
Additionally, and/or alternatively certain limitations in Independent Claim 12 constitute (1) mere data gathering such as (e.g., “receiving an opening of a repository device, at least two micro-climate sensors of the plurality”) (see Independent Claim 12) and (2) mere data outputting such as (e.g., “generating, in response to detecting the presence of the at least two micro-climate sensors, a decommission command value”) (see Independent Claim 12)) which are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 13-23 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “a repository device”, “at least two micro-climate sensors of the plurality”, “server”, “a plurality of sensors”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment for monitoring and analyzing micro-climate sensors for generating a decommissioning command value in the field of inventory and/or retail management environment (see MPEP § 2106.05 (h)).
Additionally, and/or alternatively certain limitations in Dependent Claim 13 constitute (1) mere data outputting such as (e.g., “further comprising transmitting the decommission command value to a server” (see Dependent Claim 13)) which are reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, these claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
-> Receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
	-> Storing and Retrieving Information in Memory, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
	-> Arranging a Hierarchy of Groups / Sorting Information, in light of MPEP § 2106.05 (d) ii citing among others: Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
-> Electronic Recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
	-> Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, Examiner provides additional evidence corroborating well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
		Fourth, Examiner provides additional evidence corroborating the “decommissioning” functionality here.
		#1) US PG Publication (US 2010/0141445 A1) – “Multi-Mode Commissioning / Decommissioning of Tags for Managing Assets”, hereinafter Venkatasubramaniyam.
	See Venkatasubramaniyam at ¶ [0055]: “The same modes of communications used for Tag-To-Container commissioning can be used for decommissioning. In these cases, the user wants to systematically disassociate a Tag that is mounted onto a container to stop tracking the container in the tracking application. For IVR, SMS, email, hand-held applications and Web interface modes of communication, decommissioning is performed in a similar manner as commissioning except that appropriate decommission options are selected by the user. For example, a decommissioning action can be identified in an SMS message by `D` for Decommissioning.”
		#2) US PG Publication (US 2009/0267740 A1) – “Systems and Processes for Tracking Items”, hereinafter Pizzuto.
 See Pizzuto at ¶ [0032]: “The tracking of identifying information in combination with item destruction allows for the final disposition of the item to be established and documented. One example of such type of destruction is decommissioning identifying information on certain types of data carriers. For example, certain radio frequency tags can be decommissioned so that they no longer indicate the identifying information or the identifying information is amended to reflect that the information is no longer valid. Using commands contained with a standardized air interface protocols, for example, a kill command can be initiated whereby the information on the radio frequency tag is rendered unreadable, designated as decommissioned or otherwise modified so that the container no longer contains valid, readable information.”
		#3) US Patent # (US 8,452,868 B2) – “Retail Product Tracking System, Method, and Apparatus”, hereinafter Shafer.
	See Shafer at Col 16, Lns. 54-67 & Col. 17, Lns. 5-8: “At 610, the monitoring device can be activated. For example, the monitoring device may enter an active mode in response to an electrical, mechanical, electromechanical, optical, magnetic, and/or any other type of switch and/or sensor generating an output signal. A sensor, for example, may be triggered by a locking mechanism being actuated, such as a lanyard post being inserted into a receiving port (e.g., a cable lock lanyard being inserted into its receiving port). In such embodiments, the monitoring device may enter the active mode in response to the cable locking plug (referenced as item 27 in the '209 patent) being inserted into the locking channel (referenced as item 38 in the '209 patent) of the security device housing. “Once activated, the monitoring device may remain in a decommissioned mode. While in the decommissioned mode, the monitoring device may not be armed, associated with a product, and/or be operating at less than full capacity.”
		#4) US PG Publication (US 2006/0087436 A1) – “Decommissioning an Electronic Data Tag”, hereinafter Reddy.
		See Reddy at ¶ [0002]: “After being discarded into the trash by the consumer, the RFID tag may be used to track consumer behavior. The consumer's trash then inadvertently becomes a source of market research data. To prevent such use of the RFID tag, the RFID must be decommissioned or otherwise deactivated or destroyed (e.g., after purchase of the product by the consumer). Further, the EPC should be destroyed after use to prevent counterfeit operations from reusing legitimate EPCs on counterfeit products.”
 		See Reddy at ¶ [0022]: “In general, RFID chips may be read-only chips, which include a fixed electronic code, or they may be read-write chips, which allow new information to be added. The chips may also be associated with sensors to read sensor information and transmit a signal responsive to the information, such as a value from a biosensor. Exemplary smart tags including RFID technology associated with a sensor are the active labels of KSW Microtec (Dresden, Germany), including TEMPSENS.RTM. active smart labels for measuring and recording temperature.”
#5) US PG Publication (US 2015/0009013 A1) – “Mobile Systems and Methods for Capturing and Managing Information Pertaining to Assets and Inventory”, hereinafter Cartwright.
 See Cartwright at ¶ [0031]: “Sensors 226 may also be an accelerometer, an e-compass, gyroscope, a 3D gyroscope, or the like. One or more interface controllers 204 may communicate with touch detectors 224 and I/O controller 216 for determining operator inputs to mobile device 200. Coupled to one or more display devices 222 may be pressure sensors 223 for detecting presses on one or more display devices 222.”
See Cartwright at ¶ [0041]: “With the aid of RFID technology, assets which are brought within range of a scanner/reader, may be detected. Furthermore, assets movements, decommissions, changes in location, such as those in data centers, can be identified and their progress tracked using this technology.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 12-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 12-23 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.		Claims 1-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2016/0260161 A1) to Atchley, and in view of US Patent Application (US 2014/0091144 A1) to Pizzuto. 
		Regarding Independent Claim 1, Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain teaches the following:
	- an opening for receiving at least two micro-climate sensors of the plurality (see at least Atchley:
 	¶ [0169]. Atchley notes that the “MTU instructed in step 1120 may include one or more of an optical sensor, an image sensor, a radio frequency identification (RFID) scanner, an optical code scanner, a temperature sensor, etc. The information captured by the one or more sensors of the MTU comprises one or more of an image of the display space, a three-dimensional scan of the display space, a barcode scan, an RFID scan, and an environmental temperature of the display space. The MTU may use a temperature sensor to measure a temperature in or around the display area. Even if the item is present, the system may determine that the item is unavailable because the storage condition is out of tolerance (e.g. storage temperature is too high for ice cream).”
	Atchley at ¶ [0177]: “The information captured by the one or more sensors of the motorized transport unit comprises one or more: an image of the display space, a three-dimensional scan of the display space, a barcode scan, a radio frequency identification (RFID) scan, and an environmental temperature of the display space. The determining of whether the item is available in the display space is based one or more of: a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display space, and a storage environment of the item.” 
	Atchley at ¶ [0215]: “The motorized transport units are configured to perform numerous different of tasks, such as but not limited to, moving a movable item container, implement scans of products, detect location information, delivery products, retrieve one or more products, retrieve one or more movable item containers, interface with customers, shelf facing detection, item identification, trash retrieval, other such tasks or combinations of such tasks. “Further, the motorized transport units include multiple sensors 414. These sensors may include one or more of distance measurement sensors, cameras, a light sensors, optical based scanning devices, RFID code readers, weight sensor, ultrasonic sensors, temperature sensor, metal detector, three-dimensional scanners, audio sensors, motion sensors, travel distance sensors, inertial sensors, other such sensors, and typically a combination of two or more of such sensors.”)
	- at least one space for storing the at least two micro-climate sensors (see at least Atchley: ¶ [0062]. Atchley teaches that “any of a variety of distance measurement units including optical units and sound/ultrasound units. A sensor 414 comprises a laser distance sensor device capable of determining a distance to objects in proximity to the sensor. In some embodiments, a sensor 414 comprises an optical based scanning device to sense and read optical patterns in proximity to the sensor, such as bar codes variously located on structures in the shopping facility 101. In some embodiments, a sensor 414 comprises a radio frequency identification (RFID) tag reader capable of reading RFID tags in proximity to the sensor. Such sensors may be useful to determine proximity to nearby objects, avoid collisions, orient the motorized transport unit at a proper alignment orientation to engage a movable item container, and so on.”
	Atchley at ¶ [0108]: “The central computer system 620 is communicatively coupled to a set of sensors 630. Sensors 630 may include one or more of optical sensors, image sensors, proximity sensors, the location detection system 116, the video camera system 118, and sensors on MTUs 120 described with reference to FIG. 1 above. Generally, the sensors 630 are configured to provide the central computer system 620 information to determine whether one or more of the movable item containers 650 are available.”
	Atchley at ¶ [0108]: “The cameras may be stationary cameras mounted in the shopping space and/or mounted on or integrated with the MTUs and/or user interface devices. The sensors 116 may include one or more sensors attached to a movable item container 650. Sensors attached to movable item containers 650 may include gyroscope and/or location sensor for detecting an idle time of the container and weight sensors and/or cameras for determining whether any items have been placed into the container. Movable item containers 650 include sensors for receiving smart LED light transmissions useful to determine the location of the movable item containers 650. The sensors 630 may comprise one or more sensors for determining the locations of MTUs 640.” See also Atchley at ¶ [0169].)
	- a plurality of sensors operative to detect a presence of the at least two micro-climate sensors (see at least Atchley: ¶ [0169] & ¶ [0177-0179]. Atchley notes that “The information captured by the one or more sensors of the MTU comprises one or more of an image of the display space, a three-dimensional scan of the display space, a barcode scan, an RFID scan, and an environmental temperature of the display space. The system may determine whether the item is available in the display space is based one or more of a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display area, and a storage environment of the item. The system may capture an image of the display space using an image sensor on the MTU to determine whether the item is in the display space.  The MTU may scan for a visible or invisible expiration date code/stamp on the requested item. Even if the item is present, the system may determine that the item is unavailable because it is past its expiration date. In some embodiments, the MTU may use a temperature sensor to measure a temperature in or around the display area.” The determining of whether the item is available in the display space is based one or more of: a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display space, and a storage environment of the item. In some embodiments, the item unavailable response comprises querying a back storage area for the item for purchase.)
		Moreover, Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain does not teach or suggest the following:
	- a sensor decommission circuit structured to generate a decommission command value in response to detection of the at least two micro-climate sensors via the plurality of sensors
		Pizzuto however in the analogous art for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain teaches the following:
	- a sensor decommission circuit (see at least Pizzuto: Figs. 5-8 showing an item decommissioning and material destruction device.) structured to generate a decommission command value in response to detection of the at least two micro-climate sensors via the plurality of sensors (see at least Pizzuto: ¶ [0032-0033]. Pizzuto notes that to serialized and non-serialized information, scanners may also look for and, if present, read and record information contained in User Defined Memory. User Defined Memory is a free-form section on the tag that could record a variety of information and data, such as, for example, temperature information, lot number, expiration date, etc. Information/data found in User Defined Memory may be recorded at end-of-life together with the other information and data recorded when the tag is decommissioned and/or the item is destroyed. Also at Pizzuto at ¶ [0033]: “Sensors may be provided which scan the tag after decommissioning or destruction of the tag to rescan the tag and confirm its decommissioning or destruction. In some embodiments, sensors may be provided prior to or in the destruction zone to confirm that tags intended to have been decommissioned have in fact been decommissioned or otherwise destroyed.” Also at Pizzuto at ¶ [0061]: “Such receptacles further comprise communication devices which can transmit to a receiving device, information related to the amount of items in the receptacle. For example, a receptacle may have a sensor that detects when it is filled to a certain level such as 80% capacity. When the sensor detects that the receptacle is filled to such level, it communicates that information to the receiving device.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: a sensor decommission circuit structured to generate a decommission command value in response to detection of the at least two micro-climate sensors via the plurality of sensors in further view of Pizzuto, wherein the process provides for the collection of items for destruction or decommissioning; compiling data from data carriers on items to be destroyed or decommissioned, destroying the item or otherwise destroying or decommissioning the data or data carriers, and communicating the compiled data and the destruction or decommissioning to a data recipient. Data may be compiled using readers or by visual inspection and data may be communicated electronically to the data recipient who may store the data (see Pizzuto: ¶ [0058]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

		Regarding Independent Claim 12, Atchley method for decommissioning a 	plurality of micro-climate sensors generating product flow data for each of a plurality of items of 	sale flow through a supply chain teaches the following:
	- receiving at an opening of a repository device, at least two micro-climate sensors of the 	plurality (see at least Atchley: ¶ [0169]. Atchley notes that the “MTU instructed in step 1120 may 	include one or more of an optical sensor, an image sensor, a radio frequency identification (RFID) 	scanner, an optical code scanner, a temperature sensor, etc. The information captured by the one 	or more sensors of the MTU comprises one or more of an image of the display space, a three-	dimensional scan of the display space, a barcode scan, an RFID scan, and an environmental 	temperature of the display space. The MTU may use a temperature sensor to measure a 	temperature in or around the display area. Even if the item is present, the system may determine 	that the item is unavailable because the storage condition is out of tolerance (e.g. storage 	temperature is too high for ice cream).”
	Atchley at ¶ [0177]: “The information captured by the one or more sensors of the motorized transport unit comprises one or more: an image of the display space, a three-dimensional scan of the display space, a barcode scan, a radio frequency identification (RFID) scan, and an environmental temperature of the display space. The determining of whether the item is available in the display space is based one or more of: a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display space, and a storage environment of the item.” 
	Atchley at ¶ [0215]: “The motorized transport units are configured to perform numerous different of tasks, such as but not limited to, moving a movable item container, implement scans of products, detect location information, delivery products, retrieve one or more products, retrieve one or more movable item containers, interface with customers, shelf facing detection, item identification, trash retrieval, other such tasks or combinations of such tasks. “Further, the motorized transport units include multiple sensors 414. These sensors may include one or more of distance measurement sensors, cameras, a light sensors, optical based scanning devices, RFID code readers, weight sensor, ultrasonic sensors, temperature sensor, metal detector, three-dimensional scanners, audio sensors, motion sensors, travel distance sensors, inertial sensors, other such sensors, and typically a combination of two or more of such sensors.”)
	- detecting, via a plurality of sensors, a presence of the at least two micro-climate sensors (see at least Atchley: ¶ [0169] & ¶ [0177-0179]. Atchley notes that “The information captured by the one or more sensors of the MTU comprises one or more of an image of the display space, a three-dimensional scan of the display space, a barcode scan, an RFID scan, and an environmental temperature of the display space. The system may determine whether the item is available in the display space is based one or more of a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display area, and a storage environment of the item. The system may capture an image of the display space using an image sensor on the MTU to determine whether the item is in the display space.  The MTU may scan for a visible or invisible expiration date code/stamp on the requested item. Even if the item is present, the system may determine that the item is unavailable because it is past its expiration date. In some embodiments, the MTU may use a temperature sensor to measure a temperature in or around the display area.” The determining of whether the item is available in the display space is based one or more of: a presence of the item, an appearance of the item, an expiration date of the item, an appearance of the display space, and a storage environment of the item. In some embodiments, the item unavailable response comprises querying a back storage area for the item for purchase.)
		Moreover, Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain does not teach or suggest the following:
	- generating, in response to detecting the presence of the at least two micro-climate sensors, a 	decommission command value 
		Pizzuto however in the analogous art for decommissioning a plurality of micro-climate 	sensors generating product flow data for each of a plurality of items of sale flow through a 	supply chain teaches the following:
	- generating, in response to detecting the presence of the at least two micro-climate sensors (see at least Pizzuto: Fig. 1 & ¶ [0115].), a decommission command value (see at least Pizzuto: ¶ [0032-0033]. Pizzuto notes that to serialized and non-serialized information, scanners may also look for and, if present, read and record information contained in User Defined Memory. User Defined Memory is a free-form section on the tag that could record a variety of information and data, such as, for example, temperature information, lot number, expiration date, etc. Information/data found in User Defined Memory may be recorded at end-of-life together with the other information and data recorded when the tag is decommissioned and/or the item is destroyed. Also at Pizzuto at ¶ [0033]: “Sensors may be provided which scan the tag after decommissioning or destruction of the tag to rescan the tag and confirm its decommissioning or destruction. In some embodiments, sensors may be provided prior to or in the destruction zone to confirm that tags intended to have been decommissioned have in fact been decommissioned or otherwise destroyed.” Also at Pizzuto at ¶ [0061]: “Such receptacles further comprise communication devices which can transmit to a receiving device, information related to the amount of items in the receptacle. For example, a receptacle may have a sensor that detects when it is filled to a certain level such as 80% capacity. When the sensor detects that the receptacle is filled to such level, it communicates that information to the receiving device.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: generating, in response to detecting the presence of the at least two micro-climate sensors, a decommission command value in further view of Pizzuto, wherein the process provides for the collection of items for destruction or decommissioning; compiling data from data carriers on items to be destroyed or decommissioned, destroying the item or otherwise destroying or decommissioning the data or data carriers, and communicating the compiled data and the destruction or decommissioning to a data recipient. Data may be compiled using readers or by visual inspection and data may be communicated electronically to the data recipient who may store the data (see Pizzuto: ¶ [0058]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 2, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 1 above, and Pizzuto further teaches the repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- further comprising a sensor communication circuit structured to transmit the decommission 	command value to at least one of: the at least two micro-climate sensors; or a server (see at 	least Pizzuto: ¶ [0058]. Pizzuto notes that transmitting the identification information to a 	controller configured to receive and maintain the identification information, and destroying the 	item by 	decommissioning the data carrier or identification information thereon. In some 	embodiments, the present invention provides a process for tracking identification information 	associated with an item, comprising placing an item in a device, obtaining identification 	information from a data carrier 	affixed to the item, transmitting the identification information to 	a controller configured to receive and maintain the identification information, removing 	the 	item from the interrogation zone and delivering the item to a controlled access receptacle or 	one or more destruction components.” See also Pizzuto at ¶ [0069]: “Such containers may have 	an indicator which alerts a user that the container is approaching being filled to its capacity or it 	may have a communication device which communicates to a remote site that the container is 	approaching being filled to its capacity. In such instances, the remote site may be a central location 	linked to multiple containers whereby upon receiving information regarding the fill status of the 	plurality of containers, a pick up route is formulated for efficient routing of pick up of containers. 	In some embodiments, a vehicle is provided to pick up containers in collection device. In some 	such embodiments, the vehicle may include a device for scanning/reading to obtain the 	information and, optionally destroy the containers.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: further comprising a sensor communication circuit structured to transmit the decommission 	command value to at least one of: the at least two micro-climate sensors; or a server in view of Pizzuto, wherein the process provides for the collection of items for destruction or decommissioning; compiling data from data carriers on items to be destroyed or decommissioned, destroying the item or otherwise destroying or decommissioning the data or data carriers, and communicating the compiled data and the destruction or decommissioning to a data recipient. Data may be compiled using readers or by visual inspection and data may be communicated electronically to the data recipient who may store the data (see Pizzuto: ¶ [0058]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 3, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 1 above, and Pizzuto further teaches the repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- wherein, in response to the decommission command value see at least Pizzuto: ¶ [0032-0033]. Pizzuto notes that to serialized and non-serialized information, scanners may also look for and, if present, read and record information contained in User Defined Memory. User Defined Memory is a free-form section on the tag that could record a variety of information and data, such as, for example, temperature information, lot number, expiration date, etc. Information/data found in User Defined Memory may be recorded at end-of-life together with the other information and data recorded when the tag is decommissioned and/or the item is destroyed. Also at Pizzuto at ¶ [0033]: “Sensors may be provided which scan the tag after decommissioning or destruction of the tag to rescan the tag and confirm its decommissioning or destruction. In some embodiments, sensors may be provided prior to or in the destruction zone to confirm that tags intended to have been decommissioned have in fact been decommissioned or otherwise destroyed.” Also at Pizzuto at ¶ [0061]: “Such receptacles further comprise communication devices which can transmit to a receiving device, information related to the amount of items in the receptacle. For example, a receptacle may have a sensor that detects when it is filled to a certain level such as 80% capacity. When the sensor detects that the receptacle is filled to such level, it communicates that information to the receiving device.”), the at least two micro-climate sensors enters a decommissioned mode (see at least Pizzuto: ¶ [0051]. Pizzuto notes that “the operation of the scanning and/or destruction components of the device is prevented whenever the controlled access portal is not in the closed position. The electrical current will only 	flow to the scanning and/or destruction components of the device when the controlled access portal is in the closed position. In some embodiments, if during operation of the scanning and/or destruction components of the device the controlled access portal is no longer in the closed position, the device will immediately shut down.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: wherein, in response to the decommission command value, the at least two micro-climate sensors enters a decommissioned mode in further view of Pizzuto, wherein the process provides for the collection of items for destruction or decommissioning; compiling data from data carriers on items to be destroyed or decommissioned, destroying the item or otherwise destroying or decommissioning the data or data carriers, and communicating the compiled data and the destruction or decommissioning to a data recipient. Data may be compiled using readers or by visual inspection and data may be communicated electronically to the data recipient who may store the data (see Pizzuto: ¶ [0058]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 4, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 1 above, and Pizzuto further teaches the repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein the decommission command value is structured to insert a marker in the product flow data for the at least two micro-climate sensors (see at least Pizzuto: ¶ [0032] & ¶ [0036]. Pizzuto notes that the item to be destroyed is a container, in some embodiments, the item to be destroyed may be identification information, a label or data carrier affixed to a container. That is, the tracking of an item's destruction is intended to provide a system in which an item's identifying information cannot be reused. See Pizzuto at ¶ [0036]: “The identifying information is included on machine-readable data carriers selected from a mag stripe, a smart card, a label, an embossing, a radio frequency identification tag, a linear bar code, a two-dimensional bar code, and the like, or machine readable code or human-readable code, and the like including machine readable code or human-readable code etched or printed on a label. See also Pizzuto at ¶ [0061] & ¶ [0069].)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: wherein the decommission command value is structured to insert a marker in the product flow data for the at least two micro-climate sensors in further view of Pizzuto, in order for devices and processes which track items to be destroyed in a manner that can be validated. That is, devices and processes provide for the controlled custody of an item from detection and recordation of identification information on the item to destruction of the item (see Pizzuto: ¶ [0030]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 5, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Claims 1 and 4 above, and Pizzuto further teaches the repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- wherein the marker denotes an end of valid product flow data (see at least Pizzuto: ¶ [0032] & 	¶ [0070]. Pizzuto teaches that while the complete destruction of a container that includes 	identifying information is one way to assure destruction of such identifying information so that it 	cannot be reused to misidentify a different product. Removal or destruction of the identifying 	information so that it can no longer be recognized as valid and detectable can prevent the reuse 	of containers which are supposed to include identification data. The tracking of identifying 	information in combination with item destruction allows for the final disposition of the item to be 	established and documented.  For example, certain radio frequency tags can be decommissioned 	so that they no longer indicate the identifying information or the identifying information is 	amended to reflect that the information is no longer valid. Using commands contained with a 	standardized air interface protocols, for example, a kill command can be initiated whereby the 	information on the radio frequency tag is rendered unreadable, designated as decommissioned 	or otherwise modified so that the container no longer contains valid, readable information.”
	See also Pizzuto at ¶ [0070]: “The ability to validate a process of decommissioning 	identification information associated with pharmaceutical products allows for the reliable 	collection of data with assurance that the status and data are accurate and true and that 	containers bearing decommissioned information have been destroyed or otherwise disposed 	of so that is no longer in condition for reuse.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: wherein the marker denotes an end of valid product flow data in further view of Pizzuto, whereby the sensors may be provided which scan the tag after decommissioning or destruction of the tag to rescan the tag and confirm its decommissioning or destruction. The sensors may be provided prior to or in the destruction zone to confirm that tags intended to have been decommissioned have in fact been decommissioned or otherwise destroyed (see Pizzuto: ¶ [0033]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claims 6 and 17, Atchley / Pizzuto repository device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claims 1 and 12 above, and Atchley further teaches the repository device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- wherein the plurality of sensors includes at least one of: magnetic sensors; optical sensors; 	pressure sensors; or RFID sensors (see at least Atchley: ¶ [0108] & ¶ [0169]. Atchley notes that 	“Sensors 630 may include one or more of optical sensors, image sensors, proximity sensors, the 	location detection system 116, the video camera system 118, and sensors on MTUs 120 described 	with reference to FIG. 1 above. Generally, the sensors 630 are configured to provide the central 	computer system 620 information to determine whether one or more of the movable item 	containers 650 are available. For example, the sensors 630 may be a set of cameras for 	providing images of the movable item containers 650 to the central computer system 620.
	“Movable item containers 650 include sensors for receiving smart LED light transmissions useful 	to determine the location of the movable item containers 650. The sensors 630 may comprise one 	or more sensors for determining the locations of MTUs 640. The sensors 630 may 	communicate with the central computer system through any wired or wireless communication 	means such as described herein.”
	Atchley at ¶ [0169]: “The MTU instructed in step 1120 may include one or more of an optical 	sensor, an image sensor, a radio frequency identification (RFID) scanner, an optical code 	scanner, a temperature 	sensor, etc. The information captured by the one or more sensors of the 	MTU comprises one or more of an image of the display space, a three-dimensional scan of the 	display space, a barcode scan, an RFID scan, and an environmental temperature of the display 	space. The system may determine whether the item is available in the display space is based 	one or more of a presence of the item, an appearance of the item, an expiration date of 	the 	item, an appearance of the display area, and a storage environment of the item.”
	Atchley at ¶ [0238]: “Further sensor data from other sources (e.g., fixed cameras, sensor data 	from fixed sensors (e.g., RFID sensor, shelf sensor systems, etc.), sensor data from customer 	and/or worker user interface units, other such sensor data, and often a combination of two or 	more of such sensor data). Using this sensor data, the central computer system is configured to 	detect items that are in unexpected and/or incorrect locations (e.g., placed on an incorrect shelf, 	lying on the floor, etc.). For example, sensor data may be obtained from a motorized transport 	unit while performing a cleaning task, while changing trash bins, items potentially identified as 	obstacles while assisting a customer, and other such tasks.”
	Atchley at ¶ [0240]: “The collection of sensor data can include sensor data from one or more 	motorized transport units, which can obtain the sensor data while performing other tasks 	and/or while being directed to move through the shopping facility with the task of detecting items 	that may be incorrectly placed. Further, sensor data may be obtained sensors of the shopping 	facilities (e.g., RFID sensors, light sensors, cameras, shelf sensors, trash can sensor, waste 	processing sensors, and/or other such sensors). Similarly, sensor data may be received from 	workers (e.g., accessing a specific worker interface of a computer system, a worker user interface 	unit, etc.), customers, other sources, or combination of two or more of such sources.”).

Regarding Dependent Claim 7, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 1 above, and Pizzuto further teaches the repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- further comprising a status circuit structured to determine and transmit a status of the 	repository device (see at least Pizzuto: ¶ [0064] & ¶ [0069]. Pizzuto teaches “identification 	information associated with pharmaceutical product container can be obtained using an 	automated device which receives containers, scans or reads the identification information using 	components of the device, records the data and indicates the status of the container, which 	data may then be compiled and/or transmitted to a database.” Also at Pizzuto ¶ [0069]: “Such 	containers may have an indicator which alerts a user that the container is approaching being filled 	to its capacity or it may have a communication device which communicates to a remote site that 	the container is approaching being filled to its capacity. In such instances, the remote site may 	be a central location linked to multiple containers whereby upon receiving information regarding 	the fill status of the plurality of containers, a pick up route is formulated for efficient routing of 	pickup of containers.” Also Pizzuto at ¶ [0070]: “The ability to validate a process of 	decommissioning identification information associated with pharmaceutical products allows for 	the reliable collection of data with assurance that the status and data are accurate and true and 	that containers bearing decommissioned information have been destroyed or otherwise disposed 	of so that is no longer in condition for reuse.” Also Pizzuto at ¶ [0061]: “For example, a receptacle 	may have a sensor that detects when it is filled to a certain level such as 80% capacity. When the 	sensor detects that the receptacle is filled to such level, it communicates that information to the 	receiving device.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: further comprising a status circuit structured to determine and transmit a status of the repository device in further view of Pizzuto, whereby the items are collected in receptacles which have sensors that can determine when the receptacle is filled to known levels of its capacity. Such receptacles further comprise communication devices which can transmit to a receiving device, information related to the amount of items in the receptacle (see Pizzuto: ¶ [0061]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claims 8 and 19, Atchley / Pizzuto repository device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Claims 1, 7, 12 and 18 above, and Pizzuto further teaches the repository device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- wherein the status is full, wherein full indicates the repository device contains a maximum 	number of micro-climate sensors (see at least Pizzuto: Fig. 1 & ¶ [0069]. Pizzuto notes that the 	“collection device comprises sensors which detect how full the container is. Such sensors may 	detect that the container is near its capacity of containers to be destroyed, thus indicating that the 	collection device should be emptied, or, in the case of collection devices which contain destruction 	components, the sensors may indicate that the receptacle for collecting destroyed containers is 	nearing capacity and needs to be emptied.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device / method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: wherein the status is full, wherein full indicates the repository device contains a maximum number of micro-climate sensors in further view of Pizzuto, whereby the sensors may be provided which scan the tag after decommissioning or destruction of the tag to rescan the tag and confirm its decommissioning or destruction. The sensors may be provided prior to or in the destruction zone to confirm that tags intended to have been decommissioned have in fact been decommissioned or otherwise destroyed (see Pizzuto: ¶ [0033]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claims 9 and 20, Atchley / Pizzuto repository device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Claims 1, 7, 12 and 18 above, and Pizzuto further teaches the repository device / method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- wherein the status is empty, wherein empty indicates an absence of micro-climate sensors (see at least Pizzuto: ¶ [0081] & ¶ [0157]. Pizzuto teaches that “the vehicle operator removes the closed access receptacle from the location and leaves an empty closed access receptacle at the location. The repository includes a Retro-reflective Photoelectric Sensor 128 that detects when the receptacle 129 is filled to capacity. The photoelectric sensor is triggered when the capacity of the collection bag is reached. The repository further comprises a wireless modem 130 which transmits a notification that the repository is filled to capacity. This notification via a wireless modem and cellular communication technology to the central station, home office or collection unit indicates the need to empty the repository. See also Pizzuto at ¶ [0063]: “Generally, the pharmaceutical product container is selected for disposal or destruction because it is empty, it contains product beyond its expiration date, it is a non-saleable return, there was an error during packaging of the product or when first “commissioning” the number in the database, or when a purchaser or distributor such as wholesaler who receives a case of product to which a serialized data carrier has been applied to the case and the case is opened so individual containers may be distributed requiring that the serial number on the case be decommissioned.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device / method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: wherein the status is empty, wherein empty indicates an absence of micro-climate sensors in further view of Pizzuto, wherein the pharmaceutical product container is selected for disposal or destruction because it is empty, it contains product beyond its expiration date, it is a non-saleable return, there was an error during packaging of the product or when first “commissioning” the number in the database, or when a purchaser or distributor such as wholesaler who receives a case of product to which a serialized data carrier has been applied to the case and the case is opened so individual containers may be distributed requiring that the serial number on the case be decommissioned) (see Pizzuto: ¶ [0063]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 10, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 1 above, and Pizzuto further teaches the repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
 	- a sensor identification circuit structured to determine and transmit an identification value of 	the at least two micro-climate sensors in response to detection of the at least two micro-climate 	sensors (see at least Pizzuto: ¶ [0048] & ¶ [0064-0066]. Pizzuto teaches that wherein one or more 	readers obtain identification information from a data carrier affixed to an item. The interrogation 	zone further comprises a plurality of rollers affixed to a plate, hinged and spring-loaded at one 	end, which allows the one or more readers to obtain the identification information from the data 	carrier affixed to the item. For example, when scanning a container, the container may need to 	be moved into several different positions to ensure that the data carrier comes into sufficient 	proximity to a reader to acquire the identification data. Also Pizzuto at ¶ [0062]: “Relates to the 	processes for decommissioning identification information such as randomly generated serial 	numbers, which have been associated with pharmaceutical product containers prior to disposal or 	destruction of the container. Databases may be employed which lists identification information 	associated with pharmaceutical product containers that have been manufactured.” See also ¶ 	[0064-0068] of Pizzuto showing “identification information”.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley repository device for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: a sensor identification circuit structured to determine and transmit an identification value of the at least two micro-climate sensors in response to detection of the at least two micro-climate sensors in further view of Pizzuto, wherein the systems and processes are automated so that an operator may simply place one or more items into a secured scanning and destruction device and actuate the system. The system and processes automatically obtain identification information from an item and record and maintain said information for the benefit of interested third parties (see Pizzuto: ¶ [0071]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 13, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Pizzuto further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- further comprising transmitting the decommission command value to a server (see at 	least Pizzuto: ¶ [0058]. Pizzuto notes that transmitting the identification information to a 	controller configured to receive and maintain the identification information, and destroying the 	item by 	decommissioning the data carrier or identification information thereon. In some 	embodiments, the present invention provides a process for tracking identification information 	associated with an item, comprising placing an item in a device, obtaining identification 	information from a data carrier 	affixed to the item, transmitting the identification information to 	a controller configured to receive and maintain the identification information, removing 	the 	item from the interrogation zone and delivering the item to a controlled access receptacle or 	one or more destruction components.” See also Pizzuto at ¶ [0069]: “Such containers may have 	an indicator which alerts a user that the container is approaching being filled to its capacity or it 	may have a communication device which communicates to a remote site that the container is 	approaching being filled to its capacity. In such instances, the remote site may be a central location 	linked to multiple containers whereby upon receiving information regarding the fill status of the 	plurality of containers, a pick up route is formulated for efficient routing of pick up of containers. 	In some embodiments, a vehicle is provided to pick up containers in collection device. In some 	such embodiments, the vehicle may include a device for scanning/reading to obtain the 	information and, optionally destroy the containers.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: further comprising transmitting the decommission command value to a server in view of Pizzuto, wherein the process provides for the collection of items for destruction or decommissioning; compiling data from data carriers on items to be destroyed or decommissioned, destroying the item or otherwise destroying or decommissioning the data or data carriers, and communicating the compiled data and the destruction or decommissioning to a data recipient. Data may be compiled using readers or by visual inspection and data may be communicated electronically to the data recipient who may store the data (see Pizzuto: ¶ [0058]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 14, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Pizzuto further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- further comprising decommissioning the at least two micro-climate sensors in response to the decommission command value (see at least Pizzuto: ¶ [0032-0033]. Pizzuto notes that to serialized and non-serialized information, scanners may also look for and, if present, read and record information contained in User Defined Memory. User Defined Memory is a free-form section on the tag that could record a variety of information and data, such as, for example, temperature information, lot number, expiration date, etc. Information/data found in User Defined Memory may be recorded at end-of-life together with the other information and data recorded when the tag is decommissioned and/or the item is destroyed. Also at Pizzuto at ¶ [0033]: “Sensors may be provided which scan the tag after decommissioning or destruction of the tag to rescan the tag and confirm its decommissioning or destruction. In some embodiments, sensors may be provided prior to or in the destruction zone to confirm that tags intended to have been decommissioned have in fact been decommissioned or otherwise destroyed.” Also at Pizzuto at ¶ [0061]: “Such receptacles further comprise communication devices which can transmit to a receiving device, information related to the amount of items in the receptacle. For example, a receptacle may have a sensor that detects when it is filled to a certain level such as 80% capacity. When the sensor detects that the receptacle is filled to such level, it communicates that information to the receiving device.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: further comprising decommissioning the at least two micro-climate sensors in response to the decommission command value in further view of Pizzuto, wherein the process provides for the collection of items for destruction or decommissioning; compiling data from data carriers on items to be destroyed or decommissioned, destroying the item or otherwise destroying or decommissioning the data or data carriers, and communicating the compiled data and the destruction or decommissioning to a data recipient. Data may be compiled using readers or by visual inspection and data may be communicated electronically to the data recipient who may store the data (see Pizzuto: ¶ [0058]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 15, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Pizzuto further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- further comprising inserting a market in the product flow data for the at least two micro-climate sensors in response to the decommission command value (see at least Pizzuto: ¶ [0032] & ¶ [0036]. Pizzuto notes that the item to be destroyed is a container, in some embodiments, the item to be destroyed may be identification information, a label or data carrier affixed to a container. That is, the tracking of an item's destruction is intended to provide a system in which an item's identifying information cannot be reused. See Pizzuto at ¶ [0036]: “The identifying information is included on machine-readable data carriers selected from a mag stripe, a smart card, a label, an embossing, a radio frequency identification tag, a linear bar code, a two-dimensional bar code, and the like, or machine readable code or human-readable code, and the like including machine readable code or human-readable code etched or printed on a label. See also Pizzuto at ¶ [0061] & ¶ [0069].)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: wherein the decommission command value is structured to insert a marker in the product flow data for the at least two micro-climate sensors in further view of Pizzuto, in order for devices and processes which track items to be destroyed in a manner that can be validated. That is, devices and processes provide for the controlled custody of an item from detection and recordation of identification information on the item to destruction of the item (see Pizzuto: ¶ [0030]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 16, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Atchley further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
- further comprising storing the at least two micro-climate sensors in a space of the repository device (see at least Atchley: ¶ [0062]. Atchley teaches that “any of a variety of distance measurement units including optical units and sound/ultrasound units. A sensor 414 comprises a laser distance sensor device capable of determining a distance to objects in proximity to the sensor. In some embodiments, a sensor 414 comprises an optical based scanning device to sense and read optical patterns in proximity to the sensor, such as bar codes variously located on structures in the shopping facility 101. In some embodiments, a sensor 414 comprises a radio frequency identification (RFID) tag reader capable of reading RFID tags in proximity to the sensor. Such sensors may be useful to determine proximity to nearby objects, avoid collisions, orient the motorized transport unit at a proper alignment orientation to engage a movable item container, and so on.”
	Atchley at ¶ [0108]: “The central computer system 620 is communicatively coupled to a set of sensors 630. Sensors 630 may include one or more of optical sensors, image sensors, proximity sensors, the location detection system 116, the video camera system 118, and sensors on MTUs 120 described with reference to FIG. 1 above. Generally, the sensors 630 are configured to provide the central computer system 620 information to determine whether one or more of the movable item containers 650 are available.”
	Atchley at ¶ [0108]: “The cameras may be stationary cameras mounted in the shopping space and/or mounted on or integrated with the MTUs and/or user interface devices. The sensors 116 may include one or more sensors attached to a movable item container 650. Sensors attached to movable item containers 650 may include gyroscope and/or location sensor for detecting an idle time of the container and weight sensors and/or cameras for determining whether any items have been placed into the container. Movable item containers 650 include sensors for receiving smart LED light transmissions useful to determine the location of the movable item containers 650. The sensors 630 may comprise one or more sensors for determining the locations of MTUs 640.” See also Atchley at ¶ [0169].)

Regarding Dependent Claim 18, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Pizzuto further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- further comprising generating and transmitting a status of the repository device (see at least 	Pizzuto: ¶ [0064] & ¶ [0069]. Pizzuto teaches “identification information associated with 	pharmaceutical product container can be obtained using an automated device which receives 	containers, scans or reads the identification information using components of the device, 	records the data and indicates the status of the container, which data may then be compiled 	and/or transmitted to a database.” Also at Pizzuto ¶ [0069]: “Such containers may have an 	indicator which alerts a user that the container is approaching being filled to its capacity or it may 	have a communication device which communicates to a remote site that the container is 	approaching being filled to its capacity. In such instances, the remote site may be a central 	location linked to multiple containers whereby upon receiving information regarding the fill 	status of the plurality of containers, a pick up route is formulated for efficient routing of pickup of 	containers.” Also Pizzuto at ¶ [0070]: “The ability to validate a process of 	decommissioning identification information associated with pharmaceutical products allows for 	the reliable collection of data with assurance that the status and data are accurate and true and 	that containers bearing decommissioned information have been destroyed or otherwise disposed 	of so that is no longer in condition for reuse.” Also Pizzuto at ¶ [0061]: “For example, a receptacle 	may have a sensor that detects when it is filled to a certain level such as 80% capacity. When the 	sensor detects that the receptacle is filled to such level, it communicates that information to the 	receiving device.”)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: further comprising generating and transmitting a status of the repository device in further view of Pizzuto, whereby the items are collected in receptacles which have sensors that can determine when the receptacle is filled to known levels of its capacity. Such receptacles further comprise communication devices which can transmit to a receiving device, information related to the amount of items in the receptacle (see Pizzuto: ¶ [0061]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

Regarding Dependent Claim 21, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Independent Claim 12 above, and Pizzuto further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- further comprising identifying and transmitting an identification value of the at least two micro-climate sensors in response to detection of the at least two micro-climate sensors (see at least Pizzuto: ¶ [0048] & ¶ [0064-0066]. Pizzuto teaches that wherein one or more readers obtain identification information from a data carrier affixed to an item. The interrogation zone further comprises a plurality of rollers affixed to a plate, hinged and spring-loaded at one end, which allows the one or more readers to obtain the identification information from the data carrier affixed to the item. For example, when scanning a container, the container may need to be moved into several different positions to ensure that the data carrier comes into sufficient proximity to a reader to acquire the identification data. Also Pizzuto at ¶ [0062]: “Relates to the processes for decommissioning identification information such as randomly generated serial 	numbers, which have been associated with pharmaceutical product containers prior to disposal or destruction of the container. Databases may be employed which lists identification information associated with pharmaceutical product containers that have been manufactured.” See also ¶ [0064-0068] of Pizzuto showing “identification information”.)
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Atchley method for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain with the aforementioned teachings regarding: further comprising identifying and transmitting an identification value of the at least two micro-climate sensors in response to detection of the at least two micro-climate sensors in further view of Pizzuto, wherein the systems and processes are automated so that an operator may simply place one or more items into a secured scanning and destruction device and actuate the system. The system and processes automatically obtain identification information from an item and record and maintain said information for the benefit of interested third parties (see Pizzuto: ¶ [0071]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Pizzuto, the results of the combination were predictable.

14.		Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atchley / Pizzuto, and in further view of US Patent Application (US 2011/0186624 A1) to Wagner.
		Regarding Dependent Claim 11, Atchley / Pizzuto repository device for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain does not teach or suggest the following:
	- a backhaul initiation circuit structured to generate an initiate backhaul command value 	structured to initiate a pickup of the at least two micro-climate sensors from the repository 	device;
	- a backhaul provisioning circuit structured to transmit the initiate backhaul command value.
		Wagner however in the analogous art for decommissioning a plurality of micro-climate 	sensors for generating product flow data for each of a plurality of items of sale flowing through a 	supply chain teaches the following:
	- a backhaul initiation circuit structured to generate an initiate backhaul command value 	structured to initiate a pickup of the at least two micro-climate sensors from the repository 	device (see at least Wagner: ¶ [0127-0128] & Fig. 10. Wagner teaches that the process starts at 	state 1002 and proceeds to state 1004. The user waste/recycling pickup trigger preference or rule 	is retrieved from a local or remote user account database. For example, the pickup trigger 	preference can specify that the pickup should occur at specified day of the week, at a specified 	interval (twice a week, weekly), and/or when one or more disposal units or at a specified fill level 	(half full, three-quarters full, full). At 1006 a determination is made whether the preference trigger 	specifies a fill level. If yes, the process proceeds to state 1008 and the fill level is read by fill-level 	sensor system 843. At state 1010 the fill level is compared to that specified by the preference 	trigger and if the fill level equals or exceeds that specified by the preference trigger the process 	proceeds to state 1012.
	- a backhaul provisioning circuit structured to transmit the initiate backhaul command value 	(see at least Wagner: ¶ [0013] & ¶ [0052]. Wagner teaches that “the waste pickup initiation 	system 	again determines if the user-specified waste pickup rule is satisfied, and if the user-	specified waste pickup rule is satisfied, the waste pickup initiation system transmits an 	instruction to a waste pickup entity to pickup the waste, wherein the waste pickup entity is 	selected based at least in part on a preference of the first user accessed from the data store.” 	Either the user or a third-party contractor 700 may be notified when it is time to empty the bins 	by a message being transmitted from the central database 720 using the communication 	network 730 or the user may be notified of the need to empty the bins by a notification message 	appearing on the information display 130 located on the control unit 100.” Other methods of 	notification, such as an indicator light (not shown) mounted on the control unit 100 or on the 	controllable lid 110 can be used. See also Wagner at ¶ [0095].)
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Atchley/ Pizzuto repository device 	for decommissioning a plurality of micro-climate sensors generating product flow data for each 	of a plurality of items of sale flow through a supply chain with the aforementioned teachings 	regarding: a backhaul initiation circuit structured to generate an initiate backhaul command 	value structured to initiate a pickup of the at least two micro-climate sensors from the 	repository device & a backhaul provisioning circuit structured to transmit the initiate backhaul 	command value, in further view of Wagner, wherein substantially real-time disposal 	information enables waste disposal and recycling operators to better plan waste and recycling 	pick-ups and processing operations (see Wagner: ¶ [0011]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wagner, the results of the combination were predictable.

15.		Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Atchley / Pizzuto, and in further view of US Patent Application (US 2011/0186624 A1) to Wagner.
		Regarding Dependent Claim 22, Atchley / Pizzuto method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain does not teach or suggest the following:
	- generating and transmitting an initiate backhaul command value structured to initiate a 	pickup of the at least two micro-climate sensors from the repository device
		Wagner however in the analogous art for decommissioning a plurality of micro-climate 	sensors for generating product flow data for each of a plurality of items of sale flowing through a 	supply chain teaches the following:
	- generating and transmitting an initiate backhaul command value structured to initiate a 	pickup of the at least two micro-climate sensors from the repository device (see at least Wagner: 	¶ [0127-0128] & Fig. 10. Wagner teaches that the process starts at state 1002 and proceeds to 	state 1004. The user waste/recycling pickup trigger preference or rule is retrieved from a local 	or remote user account database. For example, the pickup trigger preference can specify that the 	pickup should occur at specified day of the week, at a specified interval (twice a week, weekly), 	and/or when one or more disposal units or at a specified fill level (half full, three-quarters 	full, full). At 1006 a determination is made whether the preference trigger specifies a fill 	level. If 	yes, the process proceeds to state 1008 and the fill level is read by fill-level sensor system 843. At 	state 1010 the fill level is compared to that specified by the preference trigger and if the fill level 	equals or exceeds that specified by the preference trigger the process proceeds to state 1012.
		It would have been obvious for one of ordinary skill in the art, before the effective filing 	date of the claimed invention, to have modified the teachings of Atchley/ Pizzuto method 	for decommissioning a plurality of micro-climate sensors generating product flow data for each 	of a plurality of items of sale flow through a supply chain with the aforementioned teachings 	regarding: generating and transmitting an initiate backhaul command value structured to 	initiate a pickup of the at least two micro-climate sensors from the repository device, in further 	view of Wagner, wherein substantially real-time disposal information enables waste 	disposal and recycling operators to better plan waste and recycling pick-ups and processing 	operations (see Wagner: ¶ [0011]).
	Further, the claimed invention is merely a combination of old elements in a similar field for decommissioning a plurality of micro-climate sensors generating product flow data for each of a plurality of items of sale flow through a supply chain, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Wagner, the results of the combination were predictable.

Regarding Dependent Claim 23, Atchley / Pizzuto / Wagner method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain teaches the limitations of Claims 12 and 22 above, and Wagner further teaches the method for decommissioning a plurality of micro-climate sensors for generating product flow data for each of a plurality of items of sale flowing through a supply chain comprising:
	- in response to the initiate backhaul command value, removing the at least two micro-climate sensors from the repository device (see at least Wagner: ¶ [0013] & ¶ [0052]. Wagner teaches that “the waste pickup initiation system 	again determines if the user-specified waste pickup rule is satisfied, and if the user-specified waste pickup rule is satisfied, the waste pickup initiation system transmits an instruction to a waste pickup entity to pickup the waste, wherein the waste pickup entity is 	selected based at least in part on a preference of the first user accessed from the data store.” Either the user or a third-party contractor 700 may be notified when it is time to empty the bins by a message being transmitted from the central database 720 using the communication network 730 or the user may be notified of the need to empty the bins by a notification message appearing on the information display 130 located on the control unit 100.” Other methods of notification, such as an indicator light (not shown) mounted on the control unit 100 or on the controllable lid 110 can be used. See also Wagner at ¶ [0095].)

Conclusion
		The prior art made of record and not relied upon is considered pertinent to 	applicant's disclosure:
		US Patents and/or US PG Publication Documents
US PG Pub (US 2010/0141445 A1) – Multi-Mode Commissioning/Decommissioning of Tags for Managing Assets;
US PG Pub (US 2009/0102660 A1) – Method and Apparatus for Tracking and Monitoring Containers;
US PG Pub (US 2011/0128129 A1) – Asset Tracking System Including a Tag Controller;
US PG Pub (US 2013/0285831 A1) – Interfaces for Setup of a Transport Refrigeration System and Providing Transport Refrigeration System Diagnostic Information to a User;
US PG Pub (US 2014/0018015 A1) – Methods and Systems for Preserving the Power Source Life of a Wireless End Node Prior to Deployment in a Transport Refrigeration System;
US Patent # (US 9,144,026 B2) – Interfaces for Setup of a Transport Refrigeration System and Providing Transport Refrigeration System Diagnostic Information to a User;
US PG Pub (US 2016/0131605 A1) – Method and System for Predicting Remaining Useful Life of Transport Units
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683